DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jessica John Bowman on January 15th, 2020.

Claims 23-24 have the status “Withdrawn” with no claimed subject matter following them.  It was confirmed with applicants’’ representative that these claims should have the status of “Cancelled”.
The application has been amended as follows: 
Regarding claims 23-24:  Cancel claims 23-24.



Response to Arguments and Declaration
The following responses are directed to the document entitled “Remarks” (pages 7-18) and the Declaration, both received October 15th, 2020.
Applicants’ arguments with regard to the necessity of the process steps as claimed being performed in the claimed sequence, in view of the Declaration, have been considered and found to be persuasive.  With regard to the argument abridging pages 12-13 of the Remarks that the claimed sequence of the claimed process generates an unexpected result of instant peptization (and as supported by evidence on page 5 of the Declaration), the 35 USC § 103 rejection over Kerrod (US 2013/0122074) has been overcome.

Allowable Subject Matter
Claims 1-20 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the claimed process, in the claimed sequence; applicant has provided persuasive evidence of unexpected results in the Declaration received October 15th, 2020.
Kerrod (US 2013/0122074; later granted as USPN 9,352,299).  The instant invention differs from Kerrod in that a different sequence of preparing the composition is claimed.  Applicant has provided evidence of unexpected results sufficient to overcome the obviousness rejection over Kerrod ‘074.  For these same reasons of unexpected results, a double patenting rejection over USPN ‘299 has not been made.  The prior art of record does not teach or suggest altering the sequence of Kerrod to arrive at the process as claimed without the use of improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767